Case 2:20-mc-00007-MSD Document 37 Filed 08/13/21 Page 1 of 9 PagelD# 321

 

FILED

 

AUG 13 2021
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF VIRGINIA

 

 

 

CLERK, U.S. DISTRICT COURT

 

 

 

NORFOLK, VA
In re:
COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY THE OUTBREAK Case No. 2:20mc7

OF CORONAVIRUS DISEASE 2019 (COVID-19):
VACCINATION & TESTING POLICY
General Order No. 2021-12

The United States District Court for the Eastern District of
Virginia has continued to closely monitor the outbreak of
Coronavirus Disease 2019 (COVID-19), as well as the developing
guidance from the Centers for Disease Control and Prevention (CDC)
and state and local health authorities. Notwithstanding a well-
established COVID-19 vaccination effort, many adult Americans
eligible for vaccination remain unvaccinated, and the COVID-19
Delta variant has caused a dramatic spike in COVID-19 cases and
hospitalizations across the United States, Virginia, and this
District. The risk posed by the spread of the Delta variant
supports the adoption of a vaccination and testing policy
applicable to employees and contractors of the U.S. District Court
and U.S. Probation Office.}?

On July 29, 2021, President Biden announced that all
qualifying federal employees, as well as federal contractors, are

required to be vaccinated against COVID-19 or be subject to certain

 

1 The U.S. Bankruptcy Court for the Eastern District of Virginia will enter
its own Order outlining its vaccination and testing policy.
Case 2:20-mc-00007-MSD Document 37 Filed 08/13/21 Page 2 of 9 PagelD# 322

health and safety requirements. Similarly, on August 5, 2021, the
Governor of Virginia issued an Executive Directive indicating that
all Virginia executive branch employees and state contractors are
required to be vaccinated against COVID-19 or be subject to certain
health and safety requirements. See https://www.governor.
virginia. gov/media/governorvirginiagov/executive-actions/ED-18-
Ensuring-a-Safe-Work-Place.pdf (last visited Aug. 13, 2021). Both
the federal policy and the Virginia policy require individuals
that are not fully vaccinated to: (1) undergo routine COVID-19
testing; and (2) wear a mask while indoors and conducting public
business. Both policies also recognize that religious and medical
exemptions to vaccination may be sought.

The safety of Court employees, judges, contractors,
litigants, counsel, and members of the public that enter the
Courthouses and Court facilities in this District is a critical
priority. Cf. Federal Judiciary COVID-19 Recovery Guidelines, at
2 (“The health and welfare of each Judiciary employee, contractor,
and member of the public that enters our facilities should be
paramount in the decisions that are made as these [COVID-19

recovery] guidelines are implemented.”) .? Many Court employees

 

2 Similar to the instant General Order, as pandemic conditions have evolved,
this Court has issued multiple prior General Orders aimed at protecting the
safety of employees and other individuals working in or visiting our
Courthouses and facilities, drawing on guidance from the CDC, the Governor
of Virginia, and state and local health officials. See, e.g., Gen. Order
Nos. 2020-12, 2020-16, 2021-01, 2021-06, 2021-11.

2
Case 2:20-mc-00007-MSD Document 37 Filed 08/13/21 Page 3 of 9 PagelD# 323

interact directly with the public on a daily basis, and the
importance of creating an environment that allows the Court to
satisfy its constitutional mission, while at the same time avoiding
danger to those individuals ordered to appear in our Court, cannot
be overstated. This Court, therefore, hereby adopts a vaccination
and testing policy consistent with the policy adopted by the
President, the Governor of Virginia, and at least five other
federal district courts, multiple federal bankruptcy courts, and
at least one federal appellate court.3

Employees and contractors of the U.S. District Court,
including the Clerk’s Office, U.S. Probation Office, and chambers
staff, must either be vaccinated against the COVID-19 virus,* or
alternatively: (1) be tested for COVID-19 twice a week, separated

by at least 72 hours, and provide such test results to the Court; >

 

3 Multiple public universities in Virginia have also recently adopted COVID-
19 vaccination policies, subject to qualifying exemptions.

4 The Court acknowledges that some employees and contractors may have
concerns about the safety of the available COVID-19 vaccines, and such
individuals are encouraged to consult their doctor/medical provider to
discuss the safety of the vaccines and the risks to themselves, their family
members, and the public should they remain unvaccinated, particularly in
the context of the Delta variant and potential future variants of concern.

5 “At-home” COVID-19 test results will not be accepted by the Court, though
in light of masking requirements and the benefits of receiving timely test
results, “rapid-tests” obtained through a pharmacy, health department,
doctor's office, or other healthcare provider will be accepted. PCR test
results will likewise be accepted. To the extent that an employee or
contractor does not have an insurance plan that covers all costs associated
with COVID-19 testing, no-cost testing may be available through that
individual’s local health department and/or through the partnership between
the Virginia Department of Health and Walgreens pharmacy. See,

3
Case 2:20-mc-00007-MSD Document 37 Filed 08/13/21 Page 4 of 9 PagelD# 324

and (2) wear a mask while indoors in our Courthouses and Court
facilities, except when alone inside a private office, which
consists of an area enclosed by floor-to-ceiling walls and a closed
door.® Anyone with a positive test result will be subject to the
then-applicable policy regarding admittance to our Courthouses and
facilities.

In order to implement the instant vaccination and testing
policy, all Court employees, to include all chambers staff,
Probation employees, and Clerk’s Office employees, as well as all
contractors working for the Court, are expected to complete a
vaccination attestation form, a copy of which is attached to this
Order, no later than Wednesday, August 25, 2021. The attestation
form may be submitted in paper format or by email.’ Clerk’s Office
and Probation Office employees and contractors should return such
form to the individual designated by the Clerk of Court or Chief
Probation Officer. Chambers staff should return their attestation
form directly to their appointing Judge. Individuals indicating

on the attestation form that they are in the vaccination process,

 

@.g-, https://www.vdh.virginia.gov/coronavirus/covid-19-testing/walgreens-
partnership/ (last visited Aug. 13, 2021).

6 The currently in-force mask policy for vaccinated individuals is set forth
in General Order No. 2021-11.

7 Employees currently on approved leave extending past August 25, 2021,
should submit the attestation form prior to returning to work. Employees
and District Court contractors that begin work after August 25, 2021, should
complete the attestation form on or before their start date.

4
Case 2:20-mc-00007-MSD Document 37 Filed 08/13/21 Page 5 of 9 PagelD# 325

but are not yet “fully vaccinated” (defined as two weeks after
receiving the second dose of a two-dose vaccine (Pfizer or Moderna)
or the single-dose vaccine (Johnson & Johnson)) will be required
to follow the health and safety protocols for unvaccinated
individuals until they are fully vaccinated.

While all covered employees and contractors must timely
submit an attestation form, exemptions to the vaccination policy
will be granted for individuals with medical conditions that
prevent them from being vaccinated and for individuals with
sincerely held religious beliefs that prohibit them from being
vaccinated. To request an exemption, an employee or contractor
must submit a letter no later than Wednesday, August 25, 2021,°
requesting an exemption and providing sufficient details and/or
supporting documents to permit full consideration of the request.?
Similar to the attestation form, employees and contractors
completing an exemption request are required to provide accurate
information and sign the request. The exemption request letter
may be submitted by email to the appropriate Court Unit Executive
or designated Court contact with “confidential” in the subject

line, or may be submitted in a sealed envelope marked

 

8 Employees and contractors beginning employment/contracted work after such
date may submit their exemption request at the same time that they submit
their attestation form.

9 A request for a medical exemption should generally include documentation
from a medical provider.
Case 2:20-mc-00007-MSD Document 37 Filed 08/13/21 Page 6 of 9 PagelD# 326

“confidential” and addressed to the appropriate Court Unit
Executive or designated Court contact. Such requests will be
considered by the Chief Judge, in consultation with the Court Unit
Executive. If the employee requesting an exemption works in
chambers, the request should be sent directly to the appointing
Judge, who may consult with the Chief Judge as he or she deems
appropriate.

With respect to those employees and contractors for whom an
exemption is approved, there will still be health and safety
requirements in place for the protection of all employees and
visitors to our Courthouses/facilities in light of such exempt
individuals’ inability to receive a COVID-19 vaccine. However,
rather than twice-a-week testing, as will be required for non-
exempt unvaccinated employees and contractors, exempt employees
and contractors will be required to be tested once a week (if an
employee is on full-time telework for medical reasons, the weekly
testing requirement may be suspended by the Chief Judge or
appointing Judge). Exempt employees will also be required to wear
a mask while in our Courthouses and Court facilities, except when
alone inside a private office, which consists of an area enclosed
by floor-to-ceiling walls and a closed door. The Court may
consider other accommodations for those with an approved
exemption, with any such case-by-case determinations to be made by

the Chief Judge or appointing Judge.
Case 2:20-mc-00007-MSD Document 37 Filed 08/13/21 Page 7 of 9 PagelD# 327

Vaccine mandates, even broad statewide mandates applicable to
all adults, have been long deemed constitutional by the United

States Supreme Court, Jacobson _v. Massachusetts, 197 U.S. 11

 

(1905),19 with the history of mandated inoculation dating back to
the founding of our nation. This Court, however, is not mandating
a vaccine for all adults, or even for all covered Court employees
and contractors, but is instead adopting a vaccination and testing
policy that presents two alternatives (vaccination, or twice-
weekly testing coupled with masking) to promote the health and
welfare of everyone who enters our Courthouses and Court
facilities. Moreover, the Court will authorize “exceptions for
persons who declare vaccination incompatible with their religious
beliefs and persons for whom vaccination is medically
contraindicated.” Klaassen v. Trustees of Indiana Univ., No. 21-
2326, -- F.4th --, 2021 WL 3281209, at *1 (7th Cir. Aug. 2, 2021).
Such policy, consistent with the policies adopted by the President
and the Governor of Virginia, is a reasonable and lawful response
during a nationwide state of emergency and will promote safety in

our District Court facilities during the resurgence of the deadly

 

10 In Jacobson, the United States Supreme Court rejected the claim that “a
compulsory vaccination law is unreasonable, arbitrary, and oppressive, and,
therefore, hostile to the inherent right of every freeman to care for his
own body and health in such way as to him seems best,” explaining that “the
liberty secured by the Constitution of the United States to every person
within its jurisdiction does not import an absolute right in each person to
be, at all times and in all circumstances, wholly freed from restraint” and
that there “are manifold restraints to which every person is necessarily
subject for the common good.” Jacobson, 197 U.S. at 26 (emphasis added).

7
Case 2:20-mc-00007-MSD Document 37 Filed 08/13/21 Page 8 of 9 PagelD# 328

COVID-19 virus. Cf. https://www.eeoc.gov/wysk/what-you-should-
know-about-covid-19-and-ada-rehabilitation-act-—and-other-eeo-
laws (last visited Aug. 13, 2021) (discussing the lawfulness of
COVID-19 vaccination and testing requirements for individuals
physically entering the workplace “because an individual with the
virus will pose a direct threat to the health of others”).

The above vaccination and testing policy will take effect
September 1, 2021,11 and will remain in place until further Order
of the Court. The Clerk of Court and Chief Probation Officer are
hereby ordered to designate a representative to collect and monitor
the attestation forms and the once-weekly, or twice-weekly, COVID-
19 test results, which should generally be kept confidential unless
there is a sufficient health and safety reason justifying their
disclosure.

It is so ORDERED.

1M OSRY

Mark S. Davis
CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
August 13, 2021

 

1l Because September 1, 2021, falls in the middle of a workweek, non-exempt
unvaccinated employees and contractors will only be required to undergo one
COVID-19 test during the first week of policy implementation. Starting the
following week, such individuals will be required to be tested twice each
week, separated by at least 72 hours. Exempt unvaccinated employees should
begin their once-weekly testing during the September 1, 2021 workweek.

8
Case 2:20-mc-00007-MSD Document 37 Filed 08/13/21 Page 9 of 9 PagelD# 329

Eastern District of Virginia
Employee and Contractor
COVID-19 Vaccination Status Attestation

Please complete and sign this self-attestation concerning your COVID-19 vaccination status.
You do not need to provide any medical information on this form, nor any explanation
concerning your decision to receive or not to receive a COVID-19 vaccine. For purposes of
this form, being “fully vaccinated” means that two_weeks have passed after receiving
the second dose of a two-dose vaccine (Pfizer or Moderna) or after receiving the single-
dose vaccine (Johnson & Johnson). This form must be returned to the
designated Court representative by Wednesday, August 25, 2021.

If you believe you are entitled to an exemption from vaccination, you will need to request it in
writing by August 25, 2021. Employees and contractors who are not vaccinated and
have not received an exemption, as well as those that decline to disclose their vaccination
status, will be required to undergo twice-weekly COVID-19 testing and will be required to wear
masks in our Court facilities. Individuals granted an exemption must undergo once-weekly
COVID-19 testing and will be required to wear masks in our Court facilities.

Name:

Court Unit: [| Clerk's Office [ ] Probation/Pretrial [| Chambers [ | Contractor

Please choose one of the following options:

 

1. lam fully vaccinated.

 

 

2. \| received my second dose of the Pfizer or Moderna vaccine or my single
dose of the Johnson & Johnson vaccine less than two weeks ago on

 

 

3. [received my first dose of the Pfizer or Moderna vaccine, and my second
appointment is scheduled for

 

 

4. | have not yet been vaccinated, but | have scheduled an appointment to
receive my first dose of vaccine on

 

 

5. | have not been vaccinated.

 

 

 

 

6. I decline to disclose my vaccination status.

 

| understand that | am required to provide accurate information on this form. | hereby affirm
that | have accurately and truthfully answered the above question. | also understand that if |
stated that | am fully or partially vaccinated, the Court may request documentation of my
vaccination status (e.g., a copy of my vaccine card or other similar official document
confirming vaccination status).

 

Electronic or Ink Employee/ Date
Contractor Signature
